Case 1:16-cr-20499-TLL-PTM ECF No. 319, PageID.5021 Filed 03/05/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                            Case No. 16-20499-1
v.                                                           Honorable Thomas L. Ludington

SCOTT DAVID MCQUARRIE,

                  Defendant.
_________________________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        This matter is before the Court pursuant to Defendant Scott David McQuarrie’s Motion for

Compassionate Release. ECF No. 299. Defendant is currently housed at Federal Correctional

Institute, McKean (“FCI McKean”) in Pennsylvania. He seeks compassionate release under 18

U.S.C. § 3582(c)(1)(A) based on his neurological deficits and his susceptibility to the novel

coronavirus (“COVID-19”). Plaintiff, the United States of America (the “Government”) opposes

Defendant’s Motion. ECF No. 311. For the reasons set forth below, Defendant’s Motion for

Compassionate Release will be denied.

                                                I.

        On March 29, 2018, a jury convicted Defendant of twelve of thirteen counts related to false

statements and conversion of collateral pledged for a loan from the Farm Service Agency. ECF

No. 148. On September 27, 2018, Defendant was sentenced to concurrent terms of 70 months for

three of the counts, 60 months for nine of the counts, and 15 months for one count. ECF No. 252.

Later that same day, Defendant filed his notice of appeal. ECF No. 249.

        The Sixth Circuit affirmed the sentence except for this Court’s application of the U.S.S.G.

§ 3C1.1 obstruction-of-justice enhancement based on Defendant’s interruption of voir dire well
Case 1:16-cr-20499-TLL-PTM ECF No. 319, PageID.5022 Filed 03/05/21 Page 2 of 9




into jury selection. ECF No. 288 at PageID.4727–32. The Sixth Circuit remanded the case for

resentencing. Id. at PageID.4733.

         On September 18, 2020, this Court issued an opinion and order (1) making particularized

findings regarding Defendant’s conduct before and during voir dire, (2) holding that such findings

warranted the § 3C1.1 enhancement, and (3) directing the parties to appear for resentencing, which,

pursuant to the supplemental briefs, would be conducted by videoconference and would include

evidence of Defendant’s post-conviction conduct. ECF No. 298. With respect to post-conviction

conduct, the Opinion and Order also noted Defendant’s intent to introduce evidence that he

“recently underwent surgery to remove a ‘brain tumor the size of a grapefruit’ and that the tumor

may have affected his charged conduct or his conduct leading up to trial.” Id. at PageID.4769.

         On November 11, 2020, Defendant filed the pending Motion for Compassionate Release.

ECF No. 299. He also filed a supplemental brief on January 8, 2021, explaining that this Court

was no longer required to apply U.S.S.G. § 1B1.13 when deciding the Motion. ECF No. 308. The

Government responded on January 28, 2021, arguing that Defendant did not satisfy the statutory

requirements for compassionate release. ECF No. 311.

         The resentencing hearing was finally conducted on February 19, 2021 by way of Zoom

videoconference. Defendant called his neurosurgeon, Dr. Brian Dalton, as a witness. Dr. Dalton

testified that Defendant had been admitted to Bradford Regional Medical Center in June 2020

because of certain neurological symptoms, including memory and ambulatory difficulties. MRI

scans revealed a massive intracranial tumor in the left frontal area of the brain about 6.5cm in

diameter—roughly the size of a softball. Dr. Dalton thus performed a craniotomy and removed the

tumor.




                                               -2-
Case 1:16-cr-20499-TLL-PTM ECF No. 319, PageID.5023 Filed 03/05/21 Page 3 of 9




       Dr. Dalton could not say with certainty when the tumor began to grow but stated that it

could have been growing for as long as a decade. He explained that the tumor was likely to have

caused some neurological symptoms, like changes in personality and behavior, long before

Defendant was admitted to the hospital in June 2020. Dr. Dalton acknowledged, however, that his

testimony was limited because he could not know the development of Defendant’s tumor with

certainty.

       Dr. Dalton testified that Defendant may achieve a full cognitive recovery but that some

residual symptoms may persist. He stated that Defendant would benefit from seeing a

neuropsychologist for rehabilitation. Dr. Dalton claimed that Defendant did not see a

neuropsychologist after surgery because he was returned to federal custody and Dr. Dalton was

unsure how to order the treatment at FCI McKean.

       Defendant’s fiancé, Stacey Horton, also testified on Defendant’s behalf. She stated that she

had seen a positive change in Defendant since his surgery, and that he seemed “calmer.” She also

claimed that Defendant had expressed remorse for his past behavior.

       After considering the aforementioned testimony, the arguments of counsel, and

Defendant’s allocution, this Court reduced Defendant’s sentence to 60 months for each count and

to be served concurrently. Defendant was thereafter informed of his right to file an appeal, and

neither Defendant nor the Government lodged objections on the record.

       With resentencing complete, Defendant’s Motion for Compassionate Release is now ripe

for resolution.

                                               II.

       The United States is facing an unprecedented challenge with the COVID-19 pandemic.

       The COVID-19 virus is highly infectious and can be transmitted easily from person
       to person. COVID-19 fatality rates increase with age and underlying health

                                               -3-
Case 1:16-cr-20499-TLL-PTM ECF No. 319, PageID.5024 Filed 03/05/21 Page 4 of 9




       conditions such as cardiovascular disease, respiratory disease, diabetes, and
       immune compromise. If contracted, COVID-19 can cause severe complications or
       death.

Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). In light of the threat posed by COVID-19,

Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)—a form of

relief often referred to as “compassionate release.” Section 3582(c)(1)(A) provides,

       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier, may reduce the term of imprisonment . . . after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A). Accordingly, the threshold question is exhaustion. If exhaustion is

found, courts must then follow the statute’s three-step test:

       At step one, a court must “find[ ]” whether “extraordinary and compelling reasons
       warrant” a sentence reduction. At step two, a court must “find[ ]” whether “such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.” The Commission’s policy statement on compassionate release
       resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is still “applicable,” courts must
       “follow the Commission’s instructions in [§ 1B1.13] to determine the prisoner's
       eligibility for a sentence modification and the extent of the reduction authorized.”
       At step three, “§ 3582(c)[(1)(A)] instructs a court to consider any applicable §
       3553(a) factors and determine whether, in its discretion, the reduction authorized
       by [steps one and two] is warranted in whole or in part under the particular
       circumstances of the case.”

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020) (internal citations omitted). “In

cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry and have

full discretion to define ‘extraordinary and compelling’ without consulting the policy statement §

1B1.13.” Id. at 1111.

                                                -4-
Case 1:16-cr-20499-TLL-PTM ECF No. 319, PageID.5025 Filed 03/05/21 Page 5 of 9




                                                A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the Bureau of Prisons (“BOP”) or wait 30 days after making such a request. The Sixth Circuit has

explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020). Defendant alleges that he

sent a written request for compassionate release to the BOP prior to filing the pending Motion for

Compassionate Release. ECF No. 299 at PageID.4781. The Government confirms that Defendant

requested compassionate release on June 15, 2020 and that his request was subsequently denied

by the BOP. ECF No. 311 at PageID.4892. Accordingly, Defendant has exhausted his

administrative remedies with the BOP.

                                                B.

       The next issue is whether sentence reduction is warranted by “extraordinary and

compelling reasons.” Because Defendant moves for compassionate release on his own behalf, §

1B1.13 is “inapplicable,” and [u]ntil the Sentencing Commission updates § 1B1.13 to reflect the

First Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release.” Jones, 980 F.3d at 1109.

Accordingly, courts of this circuit are no longer confined to the considerations outlined in the

policy commentary when determining if a defendant’s request is extraordinary and compelling,




                                               -5-
Case 1:16-cr-20499-TLL-PTM ECF No. 319, PageID.5026 Filed 03/05/21 Page 6 of 9




such as whether an inmate suffers from a “terminal illness” or “serious physical or medical

condition.” U.S.S.G. § 1B1.13 cmt. n.1.

        Despite the lack of express guidance, Jones suggests that an inmate may have an

extraordinary and compelling reason for release where he suffers from a medical condition

identified as a risk factor for COVID-19. See Jones, 980 F.3d at 1102, n.6 (6th Cir. 2020) (holding

that inmate’s prior exposure to tuberculosis “could be considered an extraordinary and compelling

reason for compassionate release” because it “put him at risk of contracting the virus” or “serious

long-term health problems” if he had already contracted it). Courts considering the issue post-

Jones have agreed. See, e.g., United States v. Rucker, No. 17-20716, 2020 WL 7240900, at *2

(E.D. Mich. Dec. 9, 2020) (HIV and asthma) (citing Jones, 980 F.3d at 1102 n.6); United States v.

White, No. 18-20183, 2020 WL 7240904, at *3 (E.D. Mich. Dec. 9, 2020) (BMI of 45.9) (citing

Jones, 980 F.3d at 1102 n.6); United States v. Crowe, No. CR 11-20481, 2020 WL 7185648, at *3

(E.D. Mich. Dec. 7, 2020) (latent tuberculosis, hyperlipidemia, obesity).

        More recently, the Sixth Circuit affirmed the denial of compassionate release based on a

two-part test for extraordinary and compelling reasons. See Elias, 984 F.3d at 520. Under the two-

part test in Elias, the risk of contracting COVID-19 constitutes an extraordinary and compelling

reason “(1) when the defendant is at high risk of having complications from COVID-19 and (2)

the prison where the defendant is held has a severe COVID-19 outbreak.”1 Id. (quoting United

States v. Hardin, No. 19-CR-240, 2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020)). The Sixth

Circuit also held that the district court, in evaluating the movant’s medical conditions, “properly

considered the CDC guidance that was in effect at the time,” given that “[r]elying on official




1
 Consistent with Jones, the court emphasized that district courts need not apply this definition but that it is
within their discretion to do so. Elias, 984 F.3d at 521 n.1.

                                                     -6-
Case 1:16-cr-20499-TLL-PTM ECF No. 319, PageID.5027 Filed 03/05/21 Page 7 of 9




guidelines from the CDC is a common practice in assessing compassionate-release motions.” Id.

at 521.

          Defendant offers two reasons for release that he claims are “extraordinary and compelling”

for purposes of 18 U.S.C. § 3582(c)(1)(A).

                                                  1.

          Defendant first argues that his ongoing neurological deficits, including “speech, memory,

and motor skills issues,” constitute “serious functional or cognitive impairments” that

“substantially diminish[] his ability to care for himself,” as contemplated in the policy statement

commentary that previously governed the inquiry. ECF No. 299 at PageID.4782–86 (quoting

U.S.S.G. § 1B1.13 cmt. 1(A)(ii)(II)).

          At resentencing, Dr. Dalton testified that Defendant would benefit from seeing a

neuropsychologist and that he would be willing to order such treatment while Defendant is in

federal custody. The Government represented that FCI McKean is willing to accommodate

Defendant’s treatment and simply requires Dr. Dalton’s direction to do so.

          Consequently, Defendant’s ongoing neurological deficits do not seem “extraordinary and

compelling” within the meaning of § 3582(c)(1)(A). The only reason that Defendant has not yet

received neuropsychological treatment is because Dr. Dalton and prison officials have not

successfully communicated regarding his treatment. Based on the representations at resentencing,

there is no reason that these difficulties should persist. Furthermore, Defendant identifies no case,

controlling or otherwise, where a defendant was granted compassionate release for neurological

treatment that could be rendered in federal custody. Therefore, Defendant’s neurological deficits

do not justify compassionate release.




                                                 -7-
Case 1:16-cr-20499-TLL-PTM ECF No. 319, PageID.5028 Filed 03/05/21 Page 8 of 9




                                                  2.

       Defendant next argues that he is at an increased risk of severe illness from COVID-19.

ECF No. 299 at PageID.4786–87. First, Defendant states that he was on a sustained course of

steroid treatment after his surgery that weakened his immune system. Id. at PageID.4787. The

CDC states that the “prolonged use of corticosteroids . . . might increase [the] risk of severe illness

from     COVID-19.”        See     People     with     Certain     Medical      Conditions,     CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html [https://perma.cc/FUM6-Y75Z] (last visited Mar. 2, 2021). Second, Defendant

notes that with a BMI of 27.9, he is “borderline obes[e]”—a recognized risk factor for COVID-

19. ECF No. 299 at PageID.4789; CDC, supra. Finally, Defendant claims that he is at heightened

risk because he is 44. ECF No. 299 at PageID.4790. While the 40- to 49-year-old age bracket is

less at-risk than other brackets, the CDC confirms that “the risk for severe illness with COVID-19

increases with age.” See Older Adults, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/older-adults.html [https://perma.cc/EP4M-BSGG] (last visited Mar. 2, 2021).

       Despite these underlying risk factors, Defendant has not demonstrated an extraordinary and

compelling reason for release. At resentencing, the parties confirmed that Defendant discontinued

his corticosteroid treatment in August 2020. The Government also indicated that Defendant had

recently received his first dose of a COVID-19 vaccine. According to the CDC, “[a]ll COVID-19

vaccine currently available in the United States have been shown to be highly effective at

preventing      COVID-19.”         See      Benefits      of     Getting       Vaccinated,      CDC,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html

[https://perma.cc/HF8W-L5AF] (last visited Mar. 2, 2021).




                                                 -8-
Case 1:16-cr-20499-TLL-PTM ECF No. 319, PageID.5029 Filed 03/05/21 Page 9 of 9




          Furthermore, while FCI McKean previously experienced a severe COVID-19 outbreak—

with some 454 inmates testing positive for the disease—the facility is currently reporting only

three active infections among inmates. See COVID-19, BOP, https://www.bop.gov/coronavirus/

[https://perma.cc/44BK-X773] (last visited Mar. 5, 2021).

          Accordingly, absent some authority to the contrary, this Court will not deem an underlying

susceptibility to COVID-19 “extraordinary and compelling” where the movant is vaccinated

against the disease and is not housed in a facility with a substantial outbreak. Cf. Elias, 984 F.3d

at 520–21 (holding that district court did not abuse its discretion where it applied two-part test

considering whether “defendant is at high risk of having complications from COVID-19” and

whether “the prison where the defendant is held has a severe COVID-19 outbreak”).

          Because Defendant has not demonstrated an extraordinary and compelling reason for

release, this Court declines to consider whether the § 3553 factors would warrant a reduction of

his sentence to time-served.2 See id., 984 F.3d at 519.

                                                     III.

          Accordingly, it is ORDERED that Defendant’s Motion for Compassionate Release, ECF

No. 299, is DENIED WITH PREJUDICE.



          Dated: March 5, 2021                                     s/Thomas L. Ludington
                                                                   THOMAS L. LUDINGTON
                                                                   United States District Judge




2
    These factors were considered on the record as part of Defendant’s recent resentencing.

                                                     -9-
